The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for one and one-half years. *Page 467 
The statement of facts does not appear to have been filed in the trial court. The state's attorney moves to strike the statement of facts from the record. The motion must be sustained. This court will not consider a statement of facts which fails to show that it was filed in the trial court. White v. State, 5 S.W.2d 510.
The questions presented by appellant's bills of exception cannot be reviewed in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.